DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 6/28/2022.
The application has been amended as follows: 
Claim 16 (Currently Amended) The pixel structure according to claim 14, wherein the at least one first die and the at least one second die are stacked on or arranged side by side on the substrate.
Allowable Subject Matter
Claims are 1-14, 16 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first conductor, disposed on the substrate, comprising a plurality of first body portions extending along a first direction, a plurality of first branch portions extending along a second direction, and a plurality of second branch portions extending along the first direction, wherein the first direction is different from the second direction; 
a second conductor, disposed on the substrate, comprising a plurality of second body portions extending along the second direction and a plurality of third branch portions extending along the first direction; and
a plurality of dies, the die comprising two electrodes, wherein the first branch portions are connected between the first body portions and the second branch portions, and the two electrodes of the die are respectively connected to the first branch portions and the second body portions or are respectively connected to the second branch portions and the third branch portions.”.

Regarding claim 14, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the first conductor is disposed on the substrate and comprises a plurality of first body portions extending along the first direction, a plurality of first branch portions extending along the second direction, and a plurality of second branch portions extending along the first direction; the second conductor is disposed on the substrate and comprises a plurality of second body portions extending along the second direction and a plurality of third branch portions extending along the first direction”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/           Primary Examiner, Art Unit 2895